Stein, J.
Appeal from a judgment of the County Court of Franklin County (Main Jr., J.), rendered October 17, 2011, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to the reduced charge of attempted criminal possession of a controlled substance in the third degree and waived his right to appeal. County Court sentenced defendant in accordance with the negotiated plea agreement to a prison term of two years followed by two years of postrelease supervision, and imposed a $5,000 fine. Defendant now appeals, challenging the amount of the fine imposed.
We affirm. Initially, inasmuch as the record reflects that the appeal waiver explicitly excluded a challenge as to the fine imposed, the issue is properly before this Court (see People v Scott, 74 AD3d 1582, 1582 [2010]). Nevertheless, defendant was informed during the plea colloquy of the potential fine that could be imposed and we find that the imposition of the maximum allowable fine was a provident exercise of County Court’s discretion (see Penal Law § 80.00 [1] [a]; People v Shultis, 61 AD3d 1116, 1118 [2009], lv denied 12 NY3d 929 [2009]), and we discern no basis in the record to disturb it.
Rose, J.E, Spain and Garry, JJ., concur. Ordered that the judgment is affirmed.